United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Marion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1246
Issued: April 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 18, 2012 appellant filed a timely appeal from the May 2, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her emotional condition
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On February 15, 2012 appellant, then a 31-year-old nurse, filed a claim for occupational
disease, alleging an emotional condition as a result of her federal work conditions. She
1

5 U.S.C. § 8101 et seq.

explained that working in a small cubicle aggravated her depression and anxiety, which included
extreme claustrophobia. Appellant first became aware of her condition on December 1, 2011
and realized it was causally related to her employment on December 29, 2011. She had
mentioned her working conditions to her supervisor several times and provided physician’s notes
as required.
On March 6, 2012 appellant related that she had noticed that her anxiety became
heightened as soon as she was moved to a cubicle. She asked numerous times to be moved for
her panic attacks. Appellant had been hospitalized once for postpartum depression over five
years prior.
On March 27, 2012 OWCP requested that appellant submit further factual and medical
evidence in support of her claim.
In a statement dated April 25, 2012, the employing establishment controverted
appellant’s claim. It noted that she had informed her supervisor on more than one occasion that
she had ongoing personal problems related to a divorce, the custody of her son and being a single
parent with little support, all of which contributed to her anxiety and stress.
On April 28, 2012 OWCP received supervisory notes from the employing establishment.
The notes document that appellant was reassigned to a cubicle on the second floor on
November 14, 2011. On that day, she had related that she was not sure she could work in the
assigned cubicle because she felt claustrophic in that area. Appellant was advised that the only
other work space was another identical cubicle. She was requested to try the new work location
and determine whether there was a problem. The November 16, 2011 supervisory notes state
that appellant related that, when she started moving into the cubicle, she did not believe that she
could work there as she was claustrophobic. She was advised that she could submit a reasonable
accommodation request, through the occupational health nurse.
In an e-mail dated
November 16, 2011, appellant wrote to her supervisor: “Is there any way you could ask the
space committee if I could use that empty cubicle?” On December 29, 2011 it was noted that she
had been hospitalized from December 8 to 20, 2011. Appellant returned to work on
December 27, 2011. On December 29, 2011 she relocated her work area to another desk,
without prior supervisory knowledge. Appellant was again hospitalized on December 29, 2011.
Appellant submitted psychiatric assessments by Dr. Naeem A. Qureshi, a Board-certified
psychiatrist, dated September 11, 2011 to March 28, 2012. Dr. Qureshi diagnosed major
depressive disorder, personality disorder, bipolar disorder and anxiety disorder and
recommended that she remain off work for a period of time. He noted that appellant had a long
history of mental illness and listed the possible causes of her condition as divorce, health issues,
occupational problems, limited coping skills and relationship issues.
A memorandum dated April 5, 2012 from the employing establishment advised that
appellant had been assigned to part-time transitional duty as a result of her anxiety and
claustrophobia.
In a May 2, 2012 decision, OWCP denied appellant’s claim on the grounds that she had
failed to establish a compensable factor of employment in the performance of duty.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that the injury was sustained in the performance of duty The
employee must also establish that any disability and specific condition for which compensation
is claimed is causally related to the employment injury.2
To establish that he or she sustained an emotional condition in the performance of duty, a
claimant must submit the following:
(1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to his or her condition,
(2) rationalized medical evidence establishing that she has an emotional or psychiatric disorder;
and (3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
With regard to personnel and administrative matters, the Board has held that these are
generally related to the employment as functions of the employer rather than the work duties of
the employee.6 Generally, actions taken unrelated to the employee’s regular or specially
assigned work duties do not fall within coverage of FECA.7 An administrative or personnel
matter will be considered as a compensable factor where the evidence of record establishes error
or abuse on the part of managers or supervisors.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Trudy A. Scott, 52 ECAB 309 (2001); see Lillian Cutler, 28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Lillian Cutler, supra note 3.

6

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

7

See Donny T. Drennon-Gala, 56 ECAB 469 (2005); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on
recon., 42 ECAB 566 (1991).

3

ANALYSIS
OWCP denied appellant’s claim by decision dated May 2, 2012 finding that she failed to
establish a compensable factor of employment. The Board will affirm the May 2, 2012 decision,
on the grounds that she has not established that her emotional condition arose from a factor of
her work as a nurse.
In denying the claim, OWCP relied on Tanya A. Gaines,8 which stated that “frustration at
not being permitted to work in a particular environment is not a covered factor of employment
under FECA.” However, OWCP’s reliance on this case is misplaced. In Gaines, the crux of the
claimant’s complaint was that she was a highly motivated employee, who wanted praise for her
work and advancement to a GS-11 position. The Board noted that the employer was not
claiming that her emotional condition arose because she could not perform her regular or
specially assigned employment duties; on the contrary, appellant’s frustration arose because she
was not promoted to a position she felt she deserved.9
In Lillian Cutler,10 a case which also involved an employee becoming upset over not
receiving a promotion, the Board distinguished the scenarios where an employee has a disabling
emotional condition having some kind of causal relationship to the employment. The Board
stated the following:
“Where an employee experiences emotional stress in carrying out his employment
duties or has fear and anxiety regarding his ability to carry out his duties and the
medical evidence establishes that the disability resulted from his emotional
reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of the employment. This is true where the
employee’s disability resulted from his emotional reaction to his day-to-day
duties. The same result is reached where the emotional disability resulted from
the employee’s emotional reaction to a special assignment or requirement
imposed by the employing establishment or by the nature of his work.
“In contrast ... assuming that appellant was unhappy doing inside work, desired a
different job, brooded over the failure to give him the kind of work he desired for
which the establishment considered him unsuitable and as a result of such
brooding appellant became emotionally disturbed, causing an outbreak of
dermatitis; this does not establish ‘a personal injury sustained while in the
performance of duty’ within the meaning of FECA.”

8
9

Id.

10

Lillian Cutler, supra note 3.

4

In the present case, appellant alleged that she was relocated to work in a small cubicle. In
Len V. Frost,11 the relocation of a work group resulted in the erection of a wall between
coworkers. The Board noted as follows:
“Insofar as appellant’s emotional condition is attributed to his frustration at failing
to effect desired changes in the work environment, it is not covered under
[FECA]. Assignment of work duties and work space is a management
prerogative, so that appellant’s reaction to his assignment of work space would be
covered only if he could establish error or abuse by the employing establishment,
which he has not done.
What can be covered under [FECA] however is appellant’s reaction to his actual
physical work environment. Appellant attributed his emotional condition not only
to the assignment of space and the refusal of is supervisor to change this
assignment, but also to the closeness of the space itself, stating that it resulted in
isolation and claustrophobia which led to distress and anxiety attacks.”12
Appellant alleged claustrophobia due to working in a cubicle on December 1, 2011 and
attributed its relationship to her employment on December 29, 2011. The supervisory notes from
the employing establishment indicate that she related concerns regarding claustrophobia upon
her reassignment to a cubicle on November 14, 2011. On November 16, 2011, however,
appellant e-mailed her supervisor inquiring as to whether she could work in a different empty
cubicle. She has not explained why working in the assigned cubicle, but not the empty cubicle,
gave rise to claustrophobia; rather, the evidence reflects her preference to work in one part of the
office space over another. Appellant has not explained why the assigned cubicle would give rise
to the alleged condition. The Board also finds that she has not submitted any medical evidence
in fact diagnosing claustrophobia, or relating any of her other diagnosed conditions to working in
a cubicle.13
The Board finds that appellant has not established a factual basis for her emotional
condition claim. Appellant has not discharged her burden of proof to establish an emotional
condition in the performance of duty.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

11

Docket No. 95-2837 (issued October 8, 1997).

12

See also Kathleen D. Walker, 42 ECAB 603 (1991); Brenda Getz, 39 ECAB 245 (1987).

13

See C.W., Docket No. 10-1043 (issued February 17, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 2, 2012 is affirmed.
Issued: April 11, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

